                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 17-11792-RGS

                          MARKEESE MITCHELL

                                      v.

                               STEVEN SILVA

     ORDER ON THE REPORT AND RECOMMENDATION OF THE
                   MAGISTRATE JUDGE ON
               PETITION FOR HABEAS CORPUS

                              January 2, 2020

STEARNS, D.J.

      I agree with Magistrate Judge Boal’s well-reasoned Report and with

her Recommendation that Markeese Mitchell’s Petition for Writ of Habeas

Corpus be denied. As she carefully explains with respect to the two grounds

advanced for relief: (1) the Massachusetts Appeals Court was well within

established Supreme Court precedent in rejecting petitioner’s claim of a

violation of the Confrontation Clause; 1 and (2) the Appeals Court made no



      1 As the Magistrate Judge notes, the Appeals Court correctly found that
the redacted statement of codefendant Paul Goode was neither facially nor
inferentially incriminating of the petitioner, which is all that Bruton and its
progeny require. Petitioner’s argument that Goode’s statement, when linked
by inference or context to other independent evidence in the case, specifically
who was or was not identified as present at the scene of the murder,
“considered as a whole, is incriminating in its face,” was rejected by the
constitutional error in adopting the findings and reasoning of the motion

judge, who after an evidentiary hearing, found that the statement petitioner

made to police was neither coerced nor involuntary. 2

      Consequently, the Recommendation is ADOPTED, and Mitchell’s

Petition for Writ of Habeas Corpus is DENIED. 3 Petitioner is further advised

that any request for the issuance of a Certificate of Appealability, pursuant to

28 U.S.C. § 2253, of this Order denying his petition for Writ of Habeas

Corpus is also DENIED, the court seeing no meritorious or substantial basis

supporting any such appeal.

                        SO ORDERED.
                        /s/ Richard G. Stearns__________
                        UNITED STATES DISTRICT JUDGE




Supreme Court in the very case on which he principally relies. See Gray v.
Maryland, 532 U.S. 185, 196 (1998).

      2 The interview was conducted at the petitioner’s grandfather’s home
around a kitchen table with his grandfather and father present as “interested
adults.” Far from being browbeaten into a confession, the (then) 16-year-old
petitioner vigorously denied any involvement in the crime, even when
accused by the officers of being less than truthful.
      3On December 31, 2019, petitioner submitted his objections to the
Report and Recommendation. While cogently presented, the objections
simply repeat the arguments that were presented to and rejected by the
Magistrate Judge.
                                       2
